Sax v Women & Children's Hosp. of Buffalo (2021 NY Slip Op 03800)





Sax v Women & Children's Hosp. of Buffalo


2021 NY Slip Op 03800


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed June 11, 2021.)


MOTION NO. (942/20) CA 20-00170.

[*1]JACLYN SAX, PLAINTIFF-APPELLANT, 
vWOMEN AND CHILDREN'S HOSPITAL OF BUFFALO AND KALEIDA HEALTH, DOING BUSINESS AS WOMEN AND CHILDREN'S HOSPITAL OF BUFFALO, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied.